DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 8/17/2021, in which claims 1-149 were cancelled, and claims 150-169 were newly added.  Receipt is also acknowledged of an amendment, filed 2/10/2022, in which claims 150-165 were cancelled, claim 166 was amended, and claims 170-188 were newly added.  Claims 166 and 170-188 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 2/10/2022 is acknowledged.
Claims 166 and 170-188 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 119(e), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/815,173 fails to provide support for the claimed method, where the protospacer adjacent motif is 5’-NTTN-3’.  Application No. 62/815,173 fails to provide support for the sequence of SEQ ID NO: 181.  Figure 8 of the provisional application does not show the bottom panel of instant Figure 8, which contains the sequence of SEQ ID NO: 181.
The disclosure of the prior-filed application, Application No. 119(e), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/855,739 fails to provide support for the claimed method, where the protospacer adjacent motif is 5’-NTTN-3’.  Application No. 62/855,739 fails to provide support for the sequence of SEQ ID NO: 181.  Figure 8 of the provisional application does not show the bottom panel of instant Figure 8, which contains the sequence of SEQ ID NO: 181.
Claims 166 and 170-188 have an effective filing date of September 27, 2019, which is the filing date of Application No. 62/907,422.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in Figure 37 and paragraphs [0238], [0239] and [0240].  In paragraphs [0238], [0239] and [0240] see the sequences lacking the N residues.
Specific deficiency #2- The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.  The incorporation by reference paragraph is missing.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Drawings
The drawings were received on 9/17/2021.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
The specification refers to colors that cannot be seen in the black and white drawings.  The specification refers to blue (paragraphs [00739], [00743] and [00750]), purple (paragraph [00749]), orange (paragraph [00743]), red (paragraphs [00739], [00741] and [00748]), green (paragraph [00750]), and yellow (paragraph [00750] and [00751]).  At paragraph [0006], the specification refers to “colored regions,” which cannot be seen in the black and white drawing.  
Appropriate correction is required.
Is it noted that color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

The use of the terms SUPERDEX (paragraphs [00690], [00691] and [00722]), NANODROP (paragraphs [00690], [000691] and [00722]), AMERSHAM TYPHOON (paragraphs [00712], [00724] and [00725]), IMAGEQUANT (paragraph [00724]), TRIZOL (paragraphs [00704] and [00719]), REALSEQ (paragraphs [00705] and [00720]),  MISEQ (paragraph [00705] and [00720]), and LIPOFECTAMINE (paragraph [00727], which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 166, 171, 172, 176-178, 181, 186 and 188 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim(s) recite(s) “contacting a cell comprising a gene with: a) a polypeptide comprising an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 120 or SEQ ID NO: 126, or a nucleic acid encoding the polypeptide; and b) a recombinant guide nucleic acid, or an expression vector encoding the recombinant guide nucleic acid, wherein the guide nucleic acid comprises a guide sequence that hybridizes to a target sequence of a complementary strand of the gene, wherein a protospacer adjacent motif (PAM) is immediately 5’ of the target sequence of the non-complementary strand of the gene, wherein the PAM is 5’-NTTN-3’, wherein T is thymine and N is any nucleotide.” Thus, the steps read on contacting a cell with an expression vector encoding the polypeptide of SEQ ID NO: 126 and a guide ribonucleic acid (RNA), wherein the guide RNA hybridizes to a target sequence with a PAM of 5’-NTTN-3’ immediately 5’ of the target sequence on the non-complementary strand.  The specification defines “recombinant” as meaning that “a particular nucleic acid (DNA or RNA) is the product of various combinations of cloning, restriction, polymerase chain reaction (PCR) and/or ligation steps resulting in a construct having a structural coding or non-coding sequence distinguishable from endogenous nucleic acids found in natural systems.”  See paragraph [0061].  However, no specific differences from a natural counterpart are required by the claims, and the structural differences are not necessarily significant when comparing the structure of the “recombinant” products to their natural counterparts.  The specification defines the term “vector” as encompassing structures such as phage (e.g., paragraph [0063]).  Thus, the definitions provided in the disclosure do not require the use of a vector encoding components that are significantly different than the phage encoding the components of the Cas12J system found in 
Dependent claim 171 specifies that the cell is in vivo, which would be the native state of the cell.  Dependent claim 172 requires that the N-terminus of the polypeptide does not begin with the amino acid sequence MIS.  The disclosure indicates that the Cas12J proteins of Fig. 6A-6R, which includes SEQ ID NO: 126 if Fig. 6R, are naturally occurring Cas12J proteins.  See paragraph [00105].  The naturally occurring sequence of SEQ ID NO: 126 does not begin with MIS.  Dependent claim 176 requires cleavage of at least one strand, and claim 177 requires cleavage of both strands.  The natural function of the protein of SEQ ID NO: 126 is cleavage of both strands (specification at paragraph [00103]).  Dependent claim 178 requires modifying at 
This judicial exception is not integrated into a practical application because no elements in addition to the judicial exception are claimed. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no elements in addition to the judicial exception are claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 166 and 170-188 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of editing a gene, the method comprising contacting a cell comprising the gene with a) a polypeptide comprising an amino acid sequence at least 99% identical to the sequence of SEQ ID NO: 126, or a nucleic , does not reasonably provide enablement for the method with any protein with 90-98% identity to SEQ ID NO: 126, any protein with at least 90% identity to SEQ ID NO: 12, the use of a guide nucleic acid other than guide ribonucleic acid, or the cleavage of only one strand of a target gene.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method of editing a gene.  The  method comprises the step of “contacting a cell comprising the gene with a) a polypeptide comprising an amino acid sequence that is at least 90% identical to the amino acid sequence set forth in SEQ ID NO: 120 or SEQ ID NO: 126, or a nucleic acid encoding the polypeptide; and b) a recombinant guide nucleic acid, or an expression vector encoding the recombinant guide nucleic acid, wherein the guide nucleic acid comprises a guide sequence that hybridizes to a 
	Breadth of the claims: The claims broadly encompass the use of any guide nucleic acid, which is DNA, RNA or both RNA and DNA, for example.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	On the other hand, the claims specifically require the use of a 5’-NTTN-3’ PAM, where N is any nucleotide by any protein sequence of at least 90% identity to SEQ ID NO: 120 or 126.  Further, claim 176 encompasses an embodiment where only one strand of a gene is cleaved.
	Guidance of the specification and existence of working examples:  Figure 6L shows that SEQ ID NO: 120 is also referred to as Cas12J_10000286_53.  Figure 6O shows that SEQ ID NO: 120 is also referred to as Cas12J_10000506_8.  Paragraph [00121] of the specification indicates that Cas12J_10000286_53 and Cas12J_10000506_8 are also referred to as CasΦ-8.
Figure 6R shows that SEQ ID NO: 126 is also referred to as Cas12J_877636_12.  Paragraph [00113] of the specification indicates that the Cas12J polypeptides of Fig. 6A-6R are also referred to as CasΦ polypeptides.  However, not specific CasΦ designation (e.g., CasΦ1, CasΦ2, CasΦ3, etc.) is given for the polypeptide of Fig. 6R (e.g., paragraphs [00114]-[00123]).  

The specification envisions the creation of a Cas12J protein variant that lacks cleavage activity and is catalytically dead (e.g., paragraph [0143]).  The specification teaches that a substitution of Asp at position 413 of Cas12J_339830 of Fig. 6D results in a catalytically dead Cas12J (dCas12J) polypeptide (e.g., paragraph [00145]).  The specification envisions the creation of catalytically dead Cas12J_10000286_53 or Cas12J_10000506_8 by mutating Asp 369 of this polypeptide (e.g., paragraph [00156]).  The specification does not teach how to make a Cas12J protein that cleaves only one strand.
Aside from the portions of the disclosure referenced above, the specification does not provide any further discussion or exemplification using the sequence of SEQ ID NO: 120 or 126.  No evidence is presented in the disclosure that the proteins of SEQ ID NO: 120 or 126 use a 5’-NTTN-3’ PAM sequence on the non-complementary strand of the gene and immediately 5’ of the target sequence.
The sequence of instant SEQ ID NO: 126 is 99% identical to instant SEQ ID NO: 112.  See the alignment in Appendix I.  SEQ ID NO: 112 is shown in Fig. 6D and is also referred to as Cas12J_3339380, CasΦ-3, and ortholog #3 (e.g., paragraphs [00116] and [00127]).  The specification teaches that ortholog #3 has a PAM sequence on the non-complementary strand of VTTB, where V is G, A or C, and where B is T, C or G (e.g., paragraph [00213]; Fig. 13A).  The specification teaches that suitable PAMs for ortholog #3 include GTTT, GTTC, GTTG, ATTT, ATTC, ATTG, CTTT, CTTC, CTTG, or NTTN (e.g., paragraph [00213]).  Based upon the analysis of ortholog #3, the specification suggests that “in some cases (e.g., when Cas12J-
With regard to the claimed guide nucleic acid, the specific guide nucleic acid sequences are limited to RNA (e.g., paragraphs [00215]-[00240]).  The specification suggests that one can use a guide DNA sequence (e.g., paragraph [00241]).  However, the specification does not teach guide DNA that functions with the claimed Cas12J proteins.  Furthermore, SEQ ID NO: 181 is only present in Fig. 8, where it is disclosed as a guide RNA sequence of Cas12J_10000286 (i.e., SEQ ID NO: 120).  
	Predictability and state of the art:  The state of the art was underdeveloped with regard to CRISPR Cas12J proteins and their cognate guide RNAs.  The Cas12J subtype of CRISPR system was a recent discovery relative to the effective filing date of the instant application. See Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018, cited as reference 15 on the IDS filed 8/16/2021), and Lai et al (WO 2019/214604 A1, cited as reference 9 on the IDS filed 8/16/2021, as evidenced by the machine translation, printed as pages 1-64 on 2/17/2022, and the priority document, which is Application Number CN 2018104266661, filed 5/7/2018, pages 1-117, printed on 2/17/2022.  Due to the underdeveloped state of the art with regard to Cas12J specifically, other CRISPR art is considered in addition to the abovementioned art to evaluate the predictability of the invention.
The prior art teaches that the PAM sequence recognized by a Cas protein, such as Cas9, must be determined experimentally for each protein variant (Karvelis et al. Methods, Vol. 121-
	The post-filing art provides an analysis of Cas12j3 structure and PAM recognition (Carabias et al. Nature Communications, Vol. 12, 4476, printed as pages 1-12, and 1/17-17/17 of Supplementary Information, July 2021).  By visual inspection, Cas12j3 of Carabias et al appears 
	The prior art teaches that guide RNA sequences may or may not be exchangeable among Cas orthologs.  Fonfara et al teach S. pyogenes Cas9 is capable of functioning with dual-RNAs from S. mutans and S. thermophilus, but not from any other tested species (Fonfara et al. Nucleic Acids Research, Vol. 42, No. 4, pages 2577-2590, 2014, published online November 22, 2013; e.g., page 2586, paragraph bridging columns).  Fonfara et al state, “We conclude that Cas9 and
tracrRNA:crRNA interchangeability directly results from Cas9 coevolution with dual-RNA and follows the Cas9 phylogeny that may differ from the phylogeny of the respective bacterial 
	Amount of experimentation necessary: A large quantity of experimentation would have been required to carry out the full scope of the invention.  First, one would be required to carry out an experiment to determine the native PAM, if any, for the sequence of SEQ ID NO: 120.  Next, one would be required to determine what amino acid residues can be substituted to result in a 5’-NTTN-3’ PAM.  This type of experimentation would require a large amount of inventive effort due to the lack of knowledge regarding the residues important for PAM recognition of 5’-NTTN-3’ in Cas12J proteins, and specifically in SEQ ID NO: 120.  One would also be required to mutagenize and screen the Cas12J proteins for the ability to cut only one strand of a target 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 166 and 170-188 are not considered to be fully enabled by the instant specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 166, 170-185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 160, 161, 164, 168, 169, 185-187, 193 and 194 of copending Application No. 17/229,272 (hereinafter the ‘272 application) in view of Chen et al (US Patent Application Publication No. 2016/0298134 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 169 of the ‘272 application is drawn to a cell comprising the composition of claim 150.  Claim 150 is drawn to a composition comprising a) a polypeptide, or a nucleic acid comprising a nucleotide sequence encoding the polypeptide, wherein the amino acid sequence of the polypeptide is at least 95% identical to SEQ ID NO: 120; and b) a guide RNA comprising: i) a first region comprising a guide sequence that hybridizes to a target sequence; and ii) a second region that binds the polypeptide, wherein the first region is heterologous to the second region; and c) a target double-stranded DNA comprising: i) the target sequence; and ii) a protospacer 
Claim 194 of the ‘272 application specifies that the cell is ex vivo.  Thus, instant claim 170 is not patentably distinct from the claims of the ‘272 application.
Claim 193 of the ‘272 application specifies that the cell is in vivo.  Thus, instant claim 171 is not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not specify that the guide nucleic acid is a guide RNA comprising a sequence at least 90% identical to the sequence of SEQ ID NO: 181.  However, claim 160 of the ‘272 application depends from claim 150 and specifies that the recombinant guide RNA comprises a sequence at least 95% identical to the sequence of SEQ ID NO: 181.  Accordingly, claims 173 and 174 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not specify that a nuclear localization signal (NLS) is fused to the N terminus, the C terminus or both termini of the polypeptide.  However, 
Claim 169 of the ‘272 application does not require a donor template or additional guide nucleic acid.  However, claim 164 of the ‘272 application depends from claim 150 and requires the composition to comprise “a DNA donor template, an additional recombinant guide.”  Thus, instant claims 179 and 180 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not require an adenoviral associated viral vector encoding the polypeptide and/or the recombinant guide nucleic acid.  However, claim 186 of the ‘272 application depends from claim 150 and requires an adeno-associated viral (AAV) vector that comprises the nucleic acid encoding the polypeptide.  Further, claim 187 of the ‘272 application depends from claim 186 and requires the AAV vector to encode the guide RNA.  Thus, instant claims 181 and 182 are not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not require a lipid nanoparticle.  However, claim 185 of the ‘272 application depends from claim 150 and requires the composition to comprise a lipid nanoparticle.  Accordingly, instant claim 183 is not patentably distinct from the claims of the ‘272 application.
Claim 169 of the ‘272 application does not specify that the nucleic acid encoding the polypeptide is messenger RNA (mRNA).  However, Chen et al teach it is within the skill of the art to contact a cell with mRNA encoding a Cas polypeptide (e.g., paragraphs [0006], [0013], [0014], [0064] and [0067]).  It would have been obvious to use mRNA as the nucleic acid in the composition present in the cell of the ‘272 application in order to provide a specific form of nucleic acid for the composition, where the nucleic is known to be suitable for introduction into a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 172-180, 183, 185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-153, 155, 156, 158 and 160 of copending Application No. 17/308,572 (hereinafter the ‘572 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 150 of the ‘572 application is drawn to a method comprising “a) contacting a cell comprising a nucleic acid to: i. a polypeptide comprising a single RuvC active site capable of both cleaving DNA and binding crRNA, and ii. a recombinant guide RNA, wherein the recombinant guide RNA hybridizes with the nucleic acid and binds to the polypeptide; and b) editing the cell by editing the nucleic acid to produce a modified cell comprising a modified nucleic acid; and c) producing a protein from the cell, or a cell derived therefrom, that is encoded, transcriptionally affected, or translationally affected by the modified nucleic acid, at large scale.”  Claim 150 does not require the sequence of instant SEQ ID NO: 120.  However, claim 151 of the ‘572 application depends from claim 151 and requires a protein at least 50% identical to SEQ ID NO: 120.  Claim 150 does not require a PAM of 5’-NTTN-3’, where T is thymine and N is any nucleotide.  However, claim 160 of the ‘572 application depends from claim 150 and requires the polypeptide to target a TTN protospacer adjacent motif, where T is thymine and N is any nucleotide.  Accordingly, instant claims 166, 172, 176-178, 185 and 187 are not patentably distinct from the claims of the ‘572 application.

Claim 153 of the ‘572 application depends from claim 150 and requires the polypeptide to comprise a nuclear localization signal (NLS) at its N terminus, C terminus or both.  Thus, instant claim 175 is not patentably distinct from the claims of the ‘572 application. 
Claim 155 of the ‘572 application requires the method to comprise contacting the cell to a DNA donor template.  Accordingly, instant claim 179 is not patentably distinct from the claims of the ‘572 application.
Claim 158 of the ‘572 application requires an additional recombinant guide RNA.  Accordingly, instant claim 180 is not patentably distinct from the claims of the ‘572 application.
Claim 156 of the ‘572 application requires the polypeptide to be combined in a composition comprising a lipid.  Accordingly, instant claim 183 is not patentably distinct from the claims of the ‘572 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-183, 185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 159, 163, 164, 167, 168, 174-176 and 179 of copending Application No. 17/225,874 (hereinafter the ‘874 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 167 of the ‘874 application is drawn to a method of editing a cell, the method comprising contacting the cell with the pharmaceutical composition of claim 150.  Claim 150 is 
Claim 174 of the ‘874 application specifies that the cell is in vivo.  Accordingly, claim 171 is not patentably distinct from the claims of the ‘874 application.
Claim 175 of the ‘874 application specifies that the cell is ex vivo.  Accordingly, claim 170 is not patentably distinct from the claims of the ‘874 application.
Claim 168 of the ‘874 application does not require the polypeptide to comprise an NLS fused to the N and/or C terminus.  However, claim 159 of the ‘874 application depends from claim 150 and requires an NLS fused to the N and/or C terminus of the polypeptide.  Accordingly, instant claim 175 is not patentably distinct from the claims of the ‘874 application.
Claim 168 of the ‘874 application does not require a DNA donor template.  However, claim 163 of the ‘874 application depends from claim 150 and requires the pharmaceutical composition to comprise a DNA donor template.  Accordingly, instant claim 179 is not patentably distinct from the claims of the ‘874 application.
Claim 168 of the ‘874 application does not require an additional guide nucleic acid.  However, claim 164 of the ‘874 application depends from claim 150 and requires an additional 
Claim 168 of the ‘874 application does not require an adenoviral associated viral vector.  However, claim 179 of the ‘874 application depends from claim 150 and specifies that the expression vector is an adenoviral-associated viral (AAV) vector.  Accordingly, instant claim 182 is not patentably distinct from the claims of the ‘874 application.
Claim 168 of the ‘874 application does not require a lipid or lipid nanoparticle.  However, claim 176 of the ‘874 application depends from claim 150 and requires the composition to comprise a molecule selected from a lipid and a lipid nanoparticle.  Accordingly, instant claim 183 is not patentably distinct from the claims of the ‘874 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 165, 172, 177, 179, 187, 190, 192, 193 and 195 of copending Application No. 17/225,878 (hereinafter the ‘878 application) in view of Cheng et al (US Patent Application Publication No. 2020/0299659 A1, effective date of May 16, 2018, cited as reference 15 on the IDS filed 8/16/2021), Song (Song, M. Biotechnology Progress, Vol. 33, No. 4, pages 1035-1045, May 14, 2017) and Chen et al (US Patent Application Publication No. 2016/0298134 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 165 of the ‘878 application is drawn to a eukaryotic cell comprising “a) a polypeptide comprising an amino acid sequence that is at least 95% identical to the amino acid 
Claim 177 of the ‘878 application depends from claim 165 and requires a nuclear localization signal (NLS) fused to the N and/or C terminus of the polypeptide.  Accordingly, claim 175 is not patentably distinct from the claims of the ‘878 application.

Claim 192 of the ‘878 application depends from claim 187 and specifies that the nucleic acid molecule is an expression vector.  Claim 193 of the ‘878 application depends from claim 192 and limits the expression vector to an adeno-associated viral vector.  Accordingly, instant claims 181 and 182 are not patentably distinct from the claims of the ‘878 application.
Claim 195 of the ‘878 application depends from claim 187 and specifies that the nucleic acid molecule is associated with a lipid.  Accordingly, instant claim 183 is not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not specify that the guide RNA comprises the sequence of SEQ ID NO: 181.  However, Cheng et al teach a CRISPR-Cas system comprising a polypeptide of SEQ ID NO: 318, which comprises a sequence identical to instant SEQ ID NO: 120 (see the alignment in Appendix V), and a guide RNA transcribed from the sequence of SEQ ID NO: 327, which results in an RNA identical to instant SEQ ID NO: 181 (see the alignment in Appendix VI) (e.g., claim 66; ‘489 at Example 9 and Figs. 34-37).  It would have been obvious to use the known guide RNA sequence for the protein of instant SEQ ID NO: 120.  Thus, claims 173 and 174 are not patentably distinct from the claims of the ‘878 application.
The claims of the ‘878 application do not specify that the cell is ex vivo or in vivo.  However, Song et al teach that the CRISPR-Cas systems can be used for multiple applications, including editing applications ex vivo and in vivo (e.g., Abstract).  It would have been obvious to have the cell in different environments to expand the repertoire of cells.  Thus, claims 170 and 171 are not patentably distinct from the claims of the ‘878 application.

The claims of the ‘878 application do not limit the nucleic acid encoding the polypeptide to messenger RNA.  However, Chen et al teach it is within the skill of the art to contact a cell with mRNA encoding a Cas polypeptide (e.g., paragraphs [0006], [0013], [0014], [0064] and [0067]).  It would have been obvious to use mRNA as the nucleic acid in the composition present in the cell of the ‘272 application in order to provide a specific form of nucleic acid for the composition, where the nucleic is known to be suitable for introduction into a cell for expression of a Cas polypeptide.  Thus, instant claim 184 is not patentably distinct from the claims of the ‘878 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 170-180, 183, 185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150, 153, 157, 158, 160, 161 and 167 of copending Application No. 17/229,230 (hereinafter the ‘230 application) in view of Song (Song, M. Biotechnology Progress, Vol. 33, No. 4, pages 1035-1045, May 14, 2017). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 167 is drawn to a method of editing a gene comprising contacting a cell comprising the gene with the composition of claim 150.  The composition of claim 150 comprises “a) a 
Claim 167 does not require the guide RNA to comprise the sequence of SEQ ID NO: 181.  However, claims 151 and 152 of the ‘230 application require the guide RNA to comprise a sequence at least 80% or at least 95% identical to SEQ ID NO: 181, respectively.  Accordingly, claims 173 and 174 are not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require the polypeptide to comprise a nuclear localization signal fused to the N- and/or C-terminus.  However, claim 153 of the ‘230 application depends from claim 150 and requires an NLS at the N- and/or C-terminus of the polypeptide.  Accordingly, instant claim 175 is not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require a DNA donor template.  However, claim 157  of the ‘230 application depends from claim 150 and requires a DNA donor template.  Accordingly, instant claim 179 is not patentably distinct from the claims of the ‘230 application.

Claim 167 does not require a lipid.  However, claim 158 of the ‘230 application depends from claim 150 and requires a lipid.  Accordingly, claim 183 is not patentably distinct from the claims of the ‘230 application.
Claim 167 does not require the cell to be ex vivo or in vivo.  However, Song et al teach that the CRISPR-Cas systems can be used for multiple applications, including editing applications ex vivo and in vivo (e.g., Abstract).  It would have been obvious to have the cell in different environments to expand the repertoire of cells.  Thus, claims 170 and 171 are not patentably distinct from the claims of the ‘230 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 166, 172-180, 183, 185 and 187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 164, 150-153, 155, 158, 159 and 165 of copending Application No. 17/308,568 (hereinafter the ‘568 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 164 of the ‘568 application is drawn to a population of cells comprising the composition of claim 150.  Claim 150 is drawn to a composition comprising “a) a polypeptide comprising a single RuvC active site capable of both cleaving DNA and binding crRNA; and b) a recombinant guide RNA.”  Claim 151 depends from claim 150 and requires the polypeptide to have at least 50% sequence identity with the amino acid sequence of SEQ ID NO: 120.  Claim 
Claim 153 of the ‘568 application depends from claim 150 and specifies that the recombinant guide RNA comprises a nucleotide sequence that is at least 80% identical to SEQ ID NO: 181.  Accordingly, claims 173 and 174 are not patentably distinct from the claims of the ‘568 application.
Claim 155 of the ‘568 application is interpreted as depending from claims 154 and 150 and requires an NLS fused to the N- and/or C-terminus.  Accordingly, instant claim 175 is not patentably distinct from the claims of the ‘568 application.
Claim 158 of the ‘568 application depends from claim 150 and further requires a DNA donor template, and additional recombinant guide RNA, or a combination thereof.  Accordingly, instant claims 179 and 180 are not patentably distinct from the claims of the ‘568 application.
Claim 159 of the ‘568 application requires the composition to comprise a lipid.  Accordingly, instant claim 183 is not patentably distinct from the claims of the ‘568 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699